Dismissed and Memorandum Opinion filed December 22, 2020.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00615-CV

               IN THE INTEREST OF L.C., A MINOR CHILD


                   On Appeal from the 246th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-78967

                         MEMORANDUM OPINION

      This is an attempted interlocutory appeal of a temporary order before a final
order in a suit affecting the parent-child relationship. See Tex. Fam. Code §
105.001. Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of
all pending parties and claims, the orders remain interlocutory and unappealable
until final judgment is rendered, unless a statutory exception applies. Bally Total
Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc.
v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). Section 105.001(e)
provides that temporary orders rendered before a final order are not subject to
interlocutory appeal. See Tex. Fam. Code § 105.001(e).

      On October 13, 2020, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless on or before
October 23, 2020, appellant filed a response demonstrating grounds for continuing
the appeal. See Tex. R. App. P. 42.3(a). Appellant’s response fails to demonstrate
that this court has jurisdiction over the appeal.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Poissant.




                                           2